Title: From James Madison to Edmund Randolph, 12 November 1782 (second)
From: Madison, James
To: Randolph, Edmund


In Congress Novr. 12. 1782
Resolved
That the appointment of T. Jefferson Esqr. as a Minist: for Nego: peace made on the  day  be & the same is hereby renewed: & that on his acceptance thereof he be invested with all the powers & subject to all the instructions which have been or may be issued by Congress to the Mints Plenip[o:] for nego: peace, in the same manner as if his original appt. had taken effect.
This Resolution passed a few minutes ago I write you a line for the post but I fear too late This catches Doctr. Tucker in the Street proceeding by the State House. You will let it be known to Mr. J. as quickly as secrecy will admit. An official notification will follow by the first oppy. This will prepare him for it. It passed unan: & witht. a single remark adverse to it. On this subjt. again by the post next week or by Col: B. if earlier.
Adieu.
J. M.
